
	
		II
		110th CONGRESS
		1st Session
		S. 739
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Bingaman (for
			 himself, Mr. Cochran,
			 Mr. Cardin, Mr.
			 Kerry, Ms. Cantwell, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide disadvantaged children with access to dental
		  services.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Children’s Dental Health Improvement Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Title I—Improving delivery of pediatric
				dental services under medicaid and SCHIP
					Sec. 101. Grants to improve the provision
				of dental services under medicaid and SCHIP.
					Sec. 102. State option to provide
				wrap-around SCHIP coverage to children who have other health
				coverage.
					Title II—Correcting gme payments for dental
				residency training programs
					Sec. 201. Limitation on the application of
				the 1-year lag in the indirect medical education ratio (IME) changes and the
				3-year rolling average for counting interns and residents for IME and direct
				graduate medical education (D–GME) payments under the medicare
				program.
					Title III—Improving delivery of pediatric
				dental services under community health Centers, public health departments, and
				the Indian Health Service.
					Sec. 301. Grants to improve the provision
				of dental health services through community health centers and public health
				departments.
					Sec. 302. Dental officer multiyear
				retention bonus for the Indian Health Service.
					Sec. 303. Demonstration projects to
				increase access to pediatric dental services in underserved areas.
					Sec. 304. Technical
				correction.
					Title IV—Improving oral health promotion and
				disease prevention programs
					Sec. 401. Oral health
				initiative.
					Sec. 402. CDC reports.
					Sec. 403. Early childhood
				caries.
					Sec. 404. School-based dental sealant
				program.
					Sec. 405. Basic oral health
				promotion.
				
			IImproving
			 delivery of pediatric dental services under medicaid and SCHIP
			101.Grants to
			 improve the provision of dental services under medicaid and SCHIPTitle V of the Social Security Act (42 U.S.C. 701 et
			 seq.) is amended by adding at the end the following:
				
					511.Grants to
				improve the provision of dental services under medicaid and SCHIP
						(a)Authority to
				make grantsIn addition to any other payments made under this
				title to a State, the Secretary shall award grants to States that satisfy the
				requirements of subsection (b) to improve the provision of dental services to
				children who are enrolled in a State plan under title XIX or a State child
				health plan under title XXI (in this section, collectively referred to as the
				State plans).
						(b)RequirementsIn
				order to be eligible for a grant under this section, a State shall provide the
				Secretary with the following assurances:
							(1)Improved
				service deliveryThe State shall have a plan to improve the
				delivery of dental services to children, including children with special health
				care needs, who are enrolled in the State plans, including providing outreach
				and administrative case management, improving collection and reporting of
				claims data, and providing incentives, in addition to raising reimbursement
				rates, to increase provider participation.
							(2)Adequate
				payment ratesThe State has provided for payment under the State
				plans for dental services for children at levels consistent with the
				market-based rates and sufficient enough to enlist providers to treat children
				in need of dental services.
							(3)Ensured
				accessThe State shall ensure it will make dental services
				available to children enrolled in the State plans to the same extent as such
				services are available to the general population of the State.
							(c)Use of
				funds
							(1)In
				generalFunds provided under this section may be used to provide
				administrative resources (such as program development, provider training, data
				collection and analysis, and research-related tasks) to assist States in
				providing and assessing services that include preventive and therapeutic dental
				care regimens.
							(2)LimitationFunds
				provided under this section may not be used for payment of direct dental,
				medical, or other services or to obtain Federal matching funds under any
				Federal program.
							(d)ApplicationA
				State shall submit an application to the Secretary for a grant under this
				section in such form and manner and containing such information as the
				Secretary may require.
						(e)Authorization
				of appropriationsThere are authorized to be appropriated to make
				grants under this section $50,000,000 for fiscal year 2008 and each fiscal year
				thereafter.
						(f)Application of
				other provisions of title
							(1)In
				generalExcept as provided in paragraph (2), the other provisions
				of this title shall not apply to a grant made under this section.
							(2)ExceptionsThe
				following provisions of this title shall apply to a grant made under subsection
				(a) to the same extent and in the same manner as such provisions apply to
				allotments made under section 502(c):
								(A)Section 504(b)(6)
				(relating to prohibition on payments to excluded individuals and
				entities).
								(B)Section 504(c)
				(relating to the use of funds for the purchase of technical assistance).
								(C)Section 504(d)
				(relating to a limitation on administrative expenditures).
								(D)Section 506
				(relating to reports and audits), but only to the extent determined by the
				Secretary to be appropriate for grants made under this section.
								(E)Section 507
				(relating to penalties for false statements).
								(F)Section 508
				(relating to nondiscrimination).
								(G)Section 509
				(relating to the administration of the grant
				program).
								.
			102.State option
			 to provide wrap-around SCHIP coverage to children who have other health
			 coverage
				(a)In
			 general
					(1)SCHIP
						(A)State option to
			 provide wrap-around coverageSection 2110(b) of the
			 Social Security Act (42 U.S.C.
			 1397jj(b)) is amended—
							(i)in
			 paragraph (1)(C), by inserting , subject to paragraph (5), after
			 under title XIX or; and
							(ii)by
			 adding at the end the following:
								
									(5)State option to
				provide wrap-around coverageA State may waive the requirement of
				paragraph (1)(C) that a targeted low-income child may not be covered under a
				group health plan or under health insurance coverage, if the State satisfies
				the conditions described in subsection (c)(8). The State may waive such
				requirement in order to provide—
										(A)dental
				services;
										(B)cost-sharing
				protection; or
										(C)all
				services.
										In waiving
				such requirement, a State may limit the application of the waiver to children
				whose family income does not exceed a level specified by the State, so long as
				the level so specified does not exceed the maximum income level otherwise
				established for other children under the State child health
				plan..
							(B)Conditions
			 describedSection 2105(c) of the
			 Social Security Act (42 U.S.C.
			 1397ee(c)) is amended by adding at the end the
			 following:
							
								(8)Conditions for
				provision of wrap-around coverageFor purposes of section
				2110(b)(5), the conditions described in this paragraph are the
				following:
									(A)Income
				eligibilityThe State child health plan (whether implemented
				under title XIX or this XXI)—
										(i)has the highest
				income eligibility standard permitted under this title as of January 1,
				2008;
										(ii)subject to
				subparagraph (B), does not limit the acceptance of applications for children;
				and
										(iii)provides
				benefits to all children in the State who apply for and meet eligibility
				standards.
										(B)No waiting list
				imposedWith respect to children whose family income is at or
				below 200 percent of the poverty line, the State does not impose any numerical
				limitation, waiting list, or similar limitation on the eligibility of such
				children for child health assistance under such State plan.
									(C)No more
				favorable treatmentThe State child health plan may not provide
				more favorable coverage of dental services to the children covered under
				section 2110(b)(5) than to children otherwise covered under this
				title.
									.
						(C)State option to
			 waive waiting periodSection
			 2102(b)(1)(B) of the Social
			 Security Act (42 U.S.C.
			 1397bb(b)(1)(B)) is amended—
							(i)in
			 clause (i), by striking and at the end;
							(ii)in
			 clause (ii), by striking the period and inserting ; and;
			 and
							(iii)by adding at
			 the end the following:
								
									(iii)at State
				option, may not apply a waiting period in the case of a child described in
				section 2110(b)(5), if the State satisfies the requirements of section
				2105(c)(8).
									.
							(2)Application of
			 enhanced match under medicaidSection 1905 of the
			 Social Security Act (42 U.S.C. 1396d)
			 is amended—
						(A)in subsection
			 (b), in the fourth sentence, by striking or subsection (u)(3)
			 and inserting (u)(3), or (u)(4); and
						(B)in subsection
			 (u)—
							(i)by
			 redesignating paragraph (4) as paragraph (5); and
							(ii)by
			 inserting after paragraph (3) the following:
								
									(4)For purposes of
				subsection (b), the expenditures described in this paragraph are expenditures
				for items and services for children described in section 2110(b)(5), but only
				in the case of a State that satisfies the requirements of section
				2105(c)(8).
									.
							(3)Application of
			 secondary payor provisionsSection 2107(e)(1) of the
			 Social Security Act (42 U.S.C.
			 1397gg(e)(1)) is amended—
						(A)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
			 and
						(B)by inserting
			 after subparagraph (A) the following:
							
								(B)Section
				1902(a)(25) (relating to coordination of benefits and secondary payor
				provisions) with respect to children covered under a waiver described in
				section
				2110(b)(5).
								.
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 January 1, 2008, and shall apply to child health assistance and medical
			 assistance provided on or after that date.
				IICorrecting gme
			 payments for dental residency training programs
			201.Limitation on
			 the application of the 1-YEAR lag in the indirect medical education ratio (ime)
			 changes and the 3-YEAR rolling average for counting interns and residents for
			 IME and direct graduate medical education (d–gme) payments under the Medicare
			 program
				(a)IME ratio and
			 rolling averageSection 1886(d)(5)(B)(vi)
			 of the Social Security Act
			 (42
			 U.S.C. 1395ww(d)(5)(B)(vi)) is amended by adding at the end the
			 following new sentence: For cost reporting periods beginning during
			 fiscal years beginning on or after October 1, 2007, subclauses (I) and (II)
			 shall be applied only with respect to a hospital’s approved medical residency
			 training program in the fields of allopathic medicine and osteopathic
			 medicine..
				(b)D–GME rolling
			 averageSection 1886(h)(4)(G) of the
			 Social Security Act (42 U.S.C.
			 1395ww(h)(4)(G)) is amended by adding at the end the following
			 new clause:
					
						(iv)Application
				for fy 2008 and subsequent yearsFor cost reporting periods
				beginning during fiscal years beginning on or after October 1, 2007, clauses
				(i) through (iii) shall be applied only with respect to a hospital’s approved
				medical residency training program in the fields of allopathic medicine and
				osteopathic
				medicine.
						.
				IIIImproving
			 delivery of pediatric dental services under community health Centers, public
			 health departments, and the Indian Health Service
			301.Grants to
			 improve the provision of dental health services through community health
			 Centers and public health departmentsSubpart I of part D of title III of the
			 Public Health Service Act
			 (42 U.S.C.
			 254b et seq.) is amended by insert before section 330, the
			 following:
				
					329.Grant program
				to expand the availability of services
						(a)In
				generalThe Secretary, acting through the Health Resources and
				Services Administration, shall establish a program under which the Secretary
				may award grants to eligible entities and eligible individuals to expand the
				availability of primary dental care services in dental health professional
				shortage areas or medically underserved areas.
						(b)Eligibility
							(1)EntitiesTo
				be eligible to receive a grant under this section an entity—
								(A)shall be—
									(i)a
				health center receiving funds under section 330 or designated as a Federally
				qualified health center;
									(ii)a county or
				local public health department, if located in a federally-designated dental
				health professional shortage area;
									(iii)an Indian tribe
				or tribal organization (as defined in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b));
									(iv)a dental
				education program accredited by the Commission on Dental Accreditation;
				or
									(v)a
				community-based program whose child service population is made up of at least
				33 percent of children who are eligible children, including at least 25 percent
				of such children being children with mental retardation or related
				developmental disabilities, unless specific documentation of a lack of need for
				access by this sub-population is established; and
									(B)shall prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require, including information
				concerning dental provider capacity to serve individuals with developmental
				disabilities.
								(2)IndividualsTo
				be eligible to receive a grant under this section an individual shall—
								(A)be a dental
				health professional licensed or certified in accordance with the laws of State
				in which such individual provides dental services;
								(B)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require; and
								(C)provide
				assurances that—
									(i)the individual
				will practice in a federally-designated dental health professional shortage
				area; or
									(ii)not less than 25
				percent of the patients of such individual are—
										(I)receiving
				assistance under a State plan under title XIX of the
				Social Security Act (42 U.S.C. 1396 et
				seq.);
										(II)receiving
				assistance under a State plan under title XXI of the
				Social Security Act (42 U.S.C. 1397aa
				et seq.); or
										(III)uninsured.
										(c)Use of
				funds
							(1)EntitiesAn
				entity shall use amounts received under a grant under this section to provide
				for the increased availability of primary dental services in the areas
				described in subsection (a). Such amounts may be used to supplement the
				salaries offered for individuals accepting employment as dentists in such
				areas.
							(2)IndividualsA
				grant to an individual under subsection (a) shall be in the form of a $1,000
				bonus payment for each month in which such individual is in compliance with the
				eligibility requirements of subsection (b)(2)(C).
							(d)Authorization
				of appropriations
							(1)In
				generalNotwithstanding any other amounts appropriated under
				section 330 for health centers, there is authorized to be appropriated
				$40,000,000 for each of fiscal years 2008 through 2012 to hire and retain
				dental health care providers under this section.
							(2)Use of
				fundsOf the amount appropriated for a fiscal year under
				paragraph (1), the Secretary shall use—
								(A)not less than 65
				percent of such amount to make grants to eligible entities; and
								(B)not more than 35
				percent of such amount to make grants to eligible
				individuals.
								.
			302.Dental officer
			 multiyear retention bonus for the Indian Health Service
				(a)Terms and
			 definitionsIn this section:
					(1)Creditable
			 serviceThe term creditable service includes all
			 periods that a dental officer spent in graduate dental educational (GDE)
			 training programs while not on active duty in the Indian Health Service and all
			 periods of active duty in the Indian Health Service as a dental officer.
					(2)Dental
			 officerThe term dental officer means an officer of
			 the Indian Health Service designated as a dental officer.
					(3)DirectorThe
			 term Director means the Director of the Indian Health
			 Service.
					(4)ResidencyThe
			 term residency means a graduate dental educational (GDE) training
			 program of at least 12 months leading to a specialty, including general
			 practice residency (GPR) or an advanced education general dentistry
			 (AEGD).
					(5)SpecialtyThe
			 term specialty means a dental specialty for which there is an
			 Indian Health Service specialty code number.
					(b)Requirements
			 for bonus
					(1)In
			 generalAn eligible dental officer of the Indian Health Service
			 who executes a written agreement to remain on active duty for 2, 3, or 4 years
			 after the completion of any other active duty service commitment to the Indian
			 Health Service may, upon acceptance of the written agreement by the Director,
			 be authorized to receive a dental officer multiyear retention bonus under this
			 section. The Director may, based on requirements of the Indian Health Service,
			 decline to offer such a retention bonus to any specialty that is otherwise
			 eligible, or to restrict the length of such a retention bonus contract for a
			 specialty to less than 4 years.
					(2)LimitationsEach
			 annual dental officer multiyear retention bonus authorized under this section
			 shall not exceed the following:
						(A)$14,000 for a
			 4-year written agreement.
						(B)$8,000 for a
			 3-year written agreement.
						(C)$4,000 for a
			 2-year written agreement.
						(c)Eligibility
					(1)In
			 generalIn order to be eligible to receive a dental officer
			 multiyear retention bonus under this section, a dental officer shall—
						(A)be at or below
			 such grade as the Director shall determine;
						(B)have completed
			 any active duty service commitment of the Indian Health Service incurred for
			 dental education and training or have 8 years of creditable service;
						(C)have completed
			 initial residency training, or be scheduled to complete initial residency
			 training before September 30 of the fiscal year in which the officer enters
			 into a dental officer multiyear retention bonus written service agreement under
			 this section; and
						(D)have a dental
			 specialty in pediatric dentistry or oral and maxillofacial surgery.
						(2)Extension to
			 other officersThe Director may extend the retention bonus to
			 dental officers other than officers with a dental specialty in pediatric
			 dentistry, as well as to other dental hygienists with a minimum of a
			 baccalaureate degree, based on demonstrated need.
					(d)Termination of
			 entitlement to special payThe Director may terminate, with
			 cause, at any time a dental officer’s multiyear retention bonus contract under
			 this section. If such a contract is terminated, the unserved portion of the
			 retention bonus contract shall be recouped on a pro rata basis. The Director
			 shall establish regulations that specify the conditions and procedures under
			 which termination may take place. The regulations and conditions for
			 termination shall be included in the written service contract for a dental
			 officer multiyear retention bonus under this section.
				(e)Refunds
					(1)In
			 generalProrated refunds shall be required for sums paid under a
			 retention bonus contract under this section if a dental officer who has
			 received the retention bonus fails to complete the total period of service
			 specified in the contract, as conditions and circumstances warrant.
					(2)Debt to United
			 StatesAn obligation to reimburse the United States imposed under
			 paragraph (1) is a debt owed to the United States.
					(3)No discharge in
			 bankruptcyNotwithstanding any other provision of law, a
			 discharge in bankruptcy under title 11, United States Code, that is entered
			 less than 5 years after the termination of a retention bonus contract under
			 this section does not discharge the dental officer who signed such a contract
			 from a debt arising under the contract or under paragraph (1).
					303.Demonstration
			 projects to increase access to pediatric dental services in underserved
			 areas
				(a)Authority To
			 conduct projectsThe Secretary of Health and Human Services,
			 through the Administrator of the Health Resources and Services Administration
			 and the Director of the Indian Health Service, shall establish demonstration
			 projects that are designed to increase access to dental services for children
			 in underserved areas, as determined by the Secretary.
				(b)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as may be necessary to carry out this section.
				304.Technical
			 correctionSection
			 340G(b)(1)(B) of the Public Health Service
			 Act (42 U.S.C. 256g(b)(1)(B))
			 is amended by striking and at the end and inserting
			 or.
			IVImproving oral
			 health promotion and disease prevention programs
			401.Oral health
			 initiative
				(a)EstablishmentThe
			 Secretary of Health and Human Services shall establish an oral health
			 initiative to reduce the profound disparities in oral health by improving the
			 health status of vulnerable populations, particularly low-income children and
			 children with developmental disabilities, to the level of health status that is
			 enjoyed by the majority of Americans.
				(b)ActivitiesThe
			 Secretary of Health and Human Services shall, through the oral health
			 initiative—
					(1)carry out
			 activities to improve intra- and inter-agency collaborations, including
			 activities to identify, engage, and encourage existing Federal and State
			 programs to maximize their potential to address oral health;
					(2)carry out
			 activities to encourage public-private partnerships to engage private sector
			 communities of interest (including health professionals, educators, State
			 policymakers, foundations, business, and the public) in partnerships that
			 promote oral health and dental care;
					(3)carry out
			 activities to reduce the disease burden in high risk populations through the
			 application of best-science in oral health, including programs such as
			 community water fluoridation and dental sealants; and
					(4)carry out
			 activities to improve the oral health literacy of the public through
			 school-based education programs.
					(c)CoordinationThe
			 Secretary of Health and Human Services shall—
					(1)through the
			 Administrator of the Centers for Medicare & Medicaid Services, establish
			 the Chief Dental Officer for the medicaid and State children’s health insurance
			 programs established under titles XIX and XXI, respectively, of the
			 Social Security Act (42 U.S.C. 1396 et
			 seq. 1397aa et seq.);
					(2)through the
			 Administrator of the Health Resources and Services Administration, establish
			 the Chief Dental Office for all oral health programs within the Health
			 Resources and Services Administration;
					(3)through the
			 Director of the Centers for Disease Control and Prevention, establish the Chief
			 Dental Officer for all oral health programs within such Centers; and
					(4)carry out this
			 section in collaboration with the Administrators and Chief Dental Officers
			 described in paragraphs (1), (2), and (3).
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $25,000,000 for fiscal year 2008, and such sums as may be
			 necessary for each subsequent fiscal year.
				402.CDC
			 reports
				(a)Collection of
			 dataThe Director of the Centers for Disease Control and
			 Prevention, in collaboration with other organizations and agencies, shall
			 collect data through State-based oral health surveillance systems describing
			 the dental, craniofacial, and oral health of residents of all 50 States and
			 certain Indian tribes.
				(b)ReportsThe
			 Director of the Centers for Disease Control and Prevention shall compile and
			 analyze data collection under subsection (a) and annually prepare and submit to
			 the appropriate committees of Congress a report concerning the oral health of
			 States and Indian tribes.
				403.Early
			 childhood caries
				(a)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control and Prevention,
			 shall—
					(1)expand existing
			 surveillance activities to include the identification of children at high risk
			 of early childhood caries, including sub-populations such as children with
			 developmental disabilities;
					(2)assist State,
			 local, and tribal health agencies and departments in collecting, analyzing and
			 disseminating data on early childhood caries; and
					(3)provide for the
			 development of public health nursing programs and public health education
			 programs on early childhood caries prevention.
					(b)Appropriateness
			 of activitiesThe Secretary of Health and Human Services shall
			 carry out programs and activities under subsection (a) in a culturally
			 appropriate manner with respect to populations at risk of early childhood
			 caries.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, such sums as may be necessary for each fiscal year.
				404.School-based
			 dental sealant programSection
			 317M(c) of the Public Health Service
			 Act (42 U.S.C. 247b–14(c)) is amended—
				(1)in paragraph (1),
			 by inserting and school-linked after
			 school-based;
				(2)in the first
			 sentence of paragraph (2)—
					(A)by inserting
			 and school-linked after school-based; and
					(B)by inserting
			 or Indian tribe after State; and
					(3)by striking
			 paragraph (3) and inserting the following:
					
						(3)EligibilityTo
				be eligible to receive funds under paragraph (1), an entity shall—
							(A)prepare and
				submit to the State or Indian tribe an application at such time, in such manner
				and containing such information as the State or Indian tribe may require;
				and
							(B)be a—
								(i)public elementary
				or secondary school—
									(I)that is located
				in an urban area in which more than 50 percent of the student population is
				participating in Federal or State free or reduced meal programs; or
									(II)that is located
				in a rural area and, with respect to the school district in which the school is
				located, the district involved has a median income that is at or below 235
				percent of the poverty line, as defined in section 673(2) of the Community
				Services Block Grant Act (42 U.S.C. 9902(2)); or
									(ii)public or
				non-profit organization, including a grantee under section 330 and urban Indian
				clinics under title V of the Indian Health Care
				Improvement Act, that is under contract with an elementary or
				secondary school described in subparagraph (B) to provide dental services to
				school-age
				children.
								.
				405.Basic oral
			 health promotion
				(a)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control and Prevention and in
			 consultation with dental organizations (including organizations having
			 expertise in the prevention and treatment of oral disease in underserved
			 pediatric populations), shall award grants to States and Indian tribes to
			 improve the basic capacity of such States and tribes to improve the oral health
			 of children and their families.
				(b)RequirementsA
			 State or Indian tribes shall use amounts received under a grant under this
			 section to conduct one or more of the following activities:
					(1)Establish an oral
			 health plan, policies, effective prevention programs, and accountability
			 measures and systems.
					(2)Establish and
			 guide coalitions, partnerships, and alliances to accomplish the establishment
			 of the plan, policies, programs and systems under paragraph (1).
					(3)Monitor changes
			 in oral disease burden, disparities, and the utilization of preventive services
			 by high-risk populations.
					(4)Identify, test,
			 establish, support, and evaluate prevention interventions to reduce oral health
			 disparities.
					(5)Promote public
			 awareness and education in support of improvements of oral health.
					(6)Support training
			 programs for dental and other health professions needed to strengthen oral
			 health prevention programs.
					(7)Establish,
			 enhance, or expand oral disease prevention and disparity reduction
			 programs.
					(8)Evaluate the
			 progress and effectiveness of the State’s oral disease prevention and disparity
			 reduction program.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, such sums as may be necessary for fiscal year 2008 and each
			 subsequent fiscal year.
				
